Title: From Thomas Jefferson to Thomas McLean, 9 June 1802
From: Jefferson, Thomas
To: McLean, Thomas


            SirWashington June 9. 1802.
            Your favor of May 2. was not recieved till a few days ago. however strong my preference of subjects of the nature of that of your letter yet the business of my present station requiring the whole of my time and attention, forbids me to give any portion of either from it’s duties. I have been obliged therefore to forbid myself to enter into philosophical speculations. should you propose to secure to yourself by a patent the benefit of the ideas contained in your letter, I will lodge it in the patent office of the Secretary of state: or should you prefer a communication of it to the world, I would transmit it to the Philosophical society at Philadelphia. either the one or the other shall be done as you shall direct. in the mean time be pleased to accept my respects & best wishes.
            Th: Jefferson
          